Title: From Thomas Jefferson to the Rev. Charles Clay, 27 January 1790
From: Jefferson, Thomas
To: Clay, Rev. Charles



Dear Sir
Monticello Jan. 27. 1790.

I had hoped that during my stay here I could have had the pleasure of seeing you in Bedford, but I find it will be too short for that. Besides views of business in that county I had wished again to visit that greatest of our curiosities the Natural bridge, and did not know but you might have the same desire.—I do not know yet how I am to be disposed of, whether kept at New York or sent back to Europe. If the former, one of my happinesses would be the possibility of seeing you there; for I understand you are a candidate for the representation of your district in Congress. I cannot be with you to give you my vote; nor do I know who are to be the Competitors: but I am sure I shall be contented with such a representative as you will make, because I know that you are too honest a patriot not to wish to see our country prosper by any means, tho’ they be not exactly those you would have preferred; and that you are too well informed a politician, too good a judge of men, not to know, that the ground of liberty is to be gained by inches, that we must be contented to secure what we can get from time to time, and eternally press forward for what is yet to get. It takes time to persuade men to do even what is for their own good. Wishing you every prosperity in this & all your other undertakings (for I am sure, from my knowlege of you they will always be just) I am with sincere esteem & respect Dear Sir your friend & servt,

Th Jefferson

 